 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GONZALO R. RUBANG, JR.,                          No. 2:18-cv-2352 MCE DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    UNITED AIRLINES, INC., et al.,
15                       Defendants.
16

17          Plaintiff, Gonzalo Rubang, Jr., is proceeding in this action pro se. This matter was

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   Pending before the court are plaintiff’s complaint and motion to proceed in forma pauperis

20   pursuant to 28 U.S.C. § 1915. (ECF Nos. 1 & 2.) It appears that the complaint is attempting to

21   allege a violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 to 209 (“FLSA”), against

22   planitiff’s former employer.

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

26   below, plaintiff’s complaint will be dismissed with leave to amend.

27   ////

28   ////
                                                       1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most
27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5           The minimum requirements for a civil complaint in federal court are as follows:

 6                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 7                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 8                  judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).

10   II.     Plaintiff’s Complaint

11           Plaintiff’s complaint fails to contain a short and plain statement of a claim showing that

12   plaintiff is entitled to relief. In this regard, on the form complaint plaintiff has checked the box to

13   indicate that this action is brought pursuant to the FLSA. (Compl. (ECF No. 1) at 4.) It is

14   entirely unclear, however, from the factual allegations found in the complaint why plaintiff

15   believes defendant United Airlines, Inc., violated the FLSA. Nor are there any allegations

16   asserted against the individually named defendants.

17           In this regard, the complaint alleges that plaintiff began working for defendant United

18   Airlines, Inc., as a mechanic on June 2, 1986. (Id. at 4.) Aside from that, the complaint is filled

19   with vague and conclusory allegations. For example, the complaint alleges “FRAUD-INVALID

20   WORK RULE CONTRACT IMPLEMENTS TO MECHANICS AND OTHER GROUND
21   PERSONNELS (sic) IN YEARS. NO WORK RULE CONTRACT FALLS UNDER WORKER

22   ENDANGERMENT.” (Id. at 5.) The complaint also alleges:

23                  NO WORK RULE CONTRACT NO PAGE TO FIND DUE TO IT
                    IS FRAUDULENT, EVERY WORK RULE NEVER EXIST.
24                  IMPLEMENTED 16 AUG’ 2008 DENY OFFERING MY
                    DISABILITY RETIREMENT TOGETHER WITH INJURED CO-
25                  WORKERS. THAT FRAUD WORK RULE CONTRACTS
                    COVERS 4 DEC’ 20016 ALL THE WAY FROM 1994 TO ITS
26                  LAST DAY COVERAGE OF PAPER FRAUD BALLOT
                    CONTRACT ACCEPTANCE ELECTION.
27

28   (Id.)
                                                         3
 1           Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

 2   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

 3   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

 4   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

 5   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

 6   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

 7   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

 8   557). A plaintiff must allege with at least some degree of particularity overt acts which the

 9   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

10           The FLSA contains a number of provisions dealing with various employment related

11   matters. For example, 29 U.S.C. § 206 concerns the minimum wage. 29 U.S.C. § 207 sets forth

12   the maximum hours an employee can work. 29 U.S.C. § 212 prohibits child labor. It is entirely

13   unclear from plaintiff’s complaint what specific provision or provisions of the FLSA plaintiff is

14   alleging defendant violated, what action of the defendant constituted a violation, and when that

15   violation occurred.1 See generally Landers v. Quality Communications, Inc., 771 F.3d 638, 644

16   (9th Cir. 2014) (“conclusory allegations that merely recite the statutory language are” not

17   sufficient).

18   III.    Leave to Amend

19           For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned

20   has carefully considered whether plaintiff may amend the complaint to state a claim upon which
21   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,

22   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

23   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,

24   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

25   court does not have to allow futile amendments).

26
     1
27     It appears the complaint may be alleging that a violation occurred on August 16, 2008. (Compl.
     (ECF No. 1) at 5.) Plaintiff is advised that the statute of limitations for FLSA claims is three
28   years for willful violations or two years in all other instances. See 29 U.S.C. § 255(a).
                                                         4
 1             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

 2   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

 3   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

 4   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972); see also Weilburg v.

 5   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

 6   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

 7   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

 8   1988)).

 9             Here, given the vague and conclusory nature of the complaint’s allegations, the

10   undersigned cannot yet say that granting leave to amend would be futile. Plaintiff’s complaint

11   will therefore be dismissed, and plaintiff will be granted leave to file an amended complaint.

12   Plaintiff is cautioned, however, that if plaintiff elects to file an amended complaint “the tenet that

13   a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

14   conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

15   conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While legal conclusions can

16   provide the complaint’s framework, they must be supported by factual allegations.” Id. at 679.

17   Those facts must be sufficient to push the claims “across the line from conceivable to

18   plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

19             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

20   amended complaint complete. Local Rule 220 requires that any amended complaint be complete
21   in itself without reference to prior pleadings. The amended complaint will supersede the original

22   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

23   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption

24   and identified in the body of the complaint, and each claim and the involvement of each

25   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

26   must also include concise but complete factual allegations describing the conduct and events
27   which underlie plaintiff’s claims.

28   ////
                                                          5
 1                                                     CONCLUSION

 2           Accordingly, IT IS HEREBY ORDERED that:

 3           1. The complaint filed August 29, 2018 (ECF No. 1) is dismissed with leave to

 4   amend.2

 5           2. Within twenty-eight days from the date of this order, an amended complaint shall be

 6   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

 7   Procedure and the Local Rules of Practice.3 The amended complaint must bear the case number

 8   assigned to this action and must be titled “Amended Complaint.”

 9           3. Failure to comply with this order in a timely manner may result in a recommendation

10   that this action be dismissed.

11
     Dated: October 25, 2018
12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB/orders/orders.pro se/rubang2352.dism.lta.ord

23

24

25
     2
26     Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     3
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         6
